STEPHENS, P. J.
Defendant was convicted by the court of grand theft. He has appealed from the judgment and order denying motion for new trial, although the record indicates that no such motion was made. It is claimed that the evidence is insufficient to support the determination of the guilt of appellant.
The 1931 Chevrolet of one Dietrich was stolen May 2, 1934, and was located and identified by him June 15th in a used ear lot. Appellant was proprietor of a garage. He bought a car similar to Dietrich’s which had a damaged body, and sold the stolen car to the used car dealer with the motor and body serial number plate which had been in the purchased car. The plate bearing the body serial number of the stolen car was found in appellant’s garage, together with certain seat covers and a cushion that were in the car when it was stolen.
It is suggested that the evidence would at the most support merely a conviction of petty theft or receiving stolen property. The evidence is sufficient to justify the conclusion that appellant was guilty of the offense of which he was convicted. (People v. Smith, 117 Cal. App. 530 [4 Pac. (2d) 268]; People v. Farrell, 67 Cal. App. 128 [227 Pac. 210].)
Judgment and order affirmed.
Crail, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on January 24, 1935.